DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 1/12/22 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise English-language explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of the non-patent literature document, “Office Action dated Dec. 21, 2021 of the corresponding Taiwan patent application no. 110103004”. Instead, the document is in Chinese and not accompanied by an English-language description or translation.  Therefore, it has been placed in the application file, but the information referred to in it has not been considered.

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:
In claim 1, “store at least one simulation setting, each simulation setting comprising” should be “store at least one simulation setting, each simulation setting of the at least one simulation setting comprising”
In claim 3, “according to the acceleration curve characteristic datum and the sound effect that are matched” should be “according to the acceleration curve characteristic datum corresponding to the control command and the sound effect corresponding to the control command”
In claim 3, “when the acceleration curve characteristic datum represents high rotation speed or high torque” should be “when the acceleration curve characteristic datum corresponding to the control command represents high rotation speed or high torque”
In claim 3, “when the acceleration curve characteristic datum represents low rotation speed or low torque” should be “when the acceleration curve characteristic datum corresponding to the control command represents low rotation speed or low torque”
In claim 3, “further comprises a resistance setting,” should be “further comprises a resistance setting corresponding to the control command,”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 1-2, 4-5 and 7 in this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“storage module” configured to store settings in claims 1 and 4
“control panel” configured to select settings in claims 1 and 4-5 and output a command in claim 4
“motor control module” configured to control a motor or power supply in claims 1-2 and configured to control a motor, gearbox or power supply in claim 7
“acceleration control unit” configured to output a driving command in claim 2
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification reveals the following:
“storage module”: applicant discloses that the storage module 10 may be a non-volatile data storage medium (hardware) (See at least Page 6, lines 11-12, in applicant’s specification). This is adequate structure to perform the claimed functions.
“control panel”: applicant discloses that the control panel is a display screen comprising light emitting elements (See at least Page 6, line 25-Page 7, line 3). This is adequate structure to performed the claimed functions.
“motor control module”: applicant discloses that “the motor control module 30 may include a speed controller 31, a transmission gear controller 32, and a power controller 33” (See at least Page 7, lines 6-8, in applicant’s specification). Anyone of ordinary skill in the art will appreciate that a “controller” of a vehicle refers to hardware including a processor. In particular, speed controllers and transmission gear controllers are standard hardware components of electric vehicles. Applicant further confirms that the power controller takes the form of hardware, as the label “controller” would suggest (See at least Page 7, lines 14-17, in applicant’s specification). It therefore follows that the motor control module, because it includes hardware controllers, must take the form of hardware as well. This is adequate structure to perform the claimed functions.
“acceleration control unit”: applicant discloses that this component may take the form of a lever, pressing structure, or foot pedal, such as an accelerator pedal (See at least Page 8, lines 21-23, in applicant’s specification). This is adequate structure to perform the claimed functions.
Because applicant discloses adequate structure for all of the above claim limitations, no 112(b) rejections will be given based on any of the above limitations. Accordingly, no further action is required with respect to 35 USC 112(f). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, applicant recites the limitations, “a storage module configured to store at least one simulation setting, each simulation setting comprising an acceleration curve characteristic datum and a sound effect,
a control panel coupled to the storage module, the control panel configured to select any one of the at least one simulation setting, and to output a control command,
a motor control module configured to control at least one of the motor and the power supply according to the acceleration curve characteristic datum corresponding to the control command,
a speaker device configured to output the sound effect corresponding to the control command” (emphasis added).
The emphasized portions indicate that “the acceleration curve characteristic datum” and “the sound effect” both correspond to the control command. However, because it is never previously stated that the “control command” corresponds to any other element of the claim, the above emphasized elements lack antecedent basis and create ambiguity as to exactly which acceleration curve characteristic and sound effect correspond to the control command.
To resolve this indefiniteness, applicant may amend the claim limitation as follows:
“a storage module configured to store at least one simulation setting, each simulation setting of the at least one simulation setting comprising an acceleration curve characteristic datum and a sound effect,
a control panel coupled to the storage module, the control panel configured to select any one of the at least one simulation setting, and to output a control command corresponding to the selected simulation setting,
a motor control module configured to control at least one of the motor and the power supply according to the acceleration curve characteristic datum corresponding to the control command,
a speaker device configured to output the sound effect corresponding to the control command”

This would resolve the indefiniteness of the claim by providing proper antecedent basis for the control command corresponding the selected simulation setting. Therefore, examiner recommends the above amendment. However, if this amendment is not applicant’s intention, then applicant may amend the claim accordingly to clarify.
Until such an appropriate amendment is made, the claim and its dependents are rendered indefinite and rejected under 35 USC 112(b). For purposes of prior art rejection, examiner will apply examiner’s broadest reasonable interpretation so that either the above suggested amendment or any other reasonable interpretation may be applied.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bethurum et al. (US 20210232358 A1) in view of Kim et al. (US 20220198890 A1) in further view of Kwon et al. (US 20190118830 A1), hereinafter referred to as Bethurum, Kim and Kwon, respectively.
Regarding claim 1, Bethurum discloses A vehicle output simulation system applied to an electric vehicle (See at least Fig. 11 in Bethurum: Bethurum discloses a flowchart showing a method 1100 for playing audio signals associated with of an electric vehicle (e.g., to simulate the sounds of the powertrain assembly, specifically, the electric motor) [See at least Bethurum, 0054]) comprising a motor (See at least Fig. 1 in Bethurum: Bethurum discloses that the system 100 includes an electric motor 105 [See at least Bethurum, 0023]) and a power supply (See at least Fig. 1 in Bethurum: Bethurum discloses that the system 100 includes a battery 107 [See at least Bethurum, 0023]), the vehicle output simulation system comprising:
a storage module configured to store at least one simulation setting, each simulation setting comprising an acceleration curve characteristic datum and a sound effect (See at least Fig. 10 in Bethurum: Bethurum discloses that, at block 1005, the method 1000 generates a set of audio signal segments associated with different vehicle speeds [See at least Bethurum, 0051]. Bethurum further teaches that, at block 1007, the method 1000 then stores the set of audio signal segments in a sound memory [See at least Bethurum, 0051]. Since a variety of different vehicle speeds are used, the curve may be regarded as an acceleration curve correlating to sound effects, and any data point comprising a speed and corresponding audio segment may be regarded as a simulation setting),
a motor control module configured to control at least one of the motor and the power supply according to the acceleration curve characteristic datum corresponding to a control command (Bethurum discloses that the vehicle may accelerate [See at least Bethurum, 0056]. Bethurum further discloses that the user operates the electric motor and requests the electric motor to increase its power output, in response to which operation the sounds are produced [See at least Bethurum, 0008-0009]. Bethurum further discloses that sounds produced correspond to specific speeds [See at least Bethurum, 0006]. It will therefore be appreciated that the user utilizes an interface to increase the speed of the motor and operate the vehicle, which may be regarded as a control command and which increases the speed to match at least one speed data point from the acceleration curve),
a speaker device configured to output the sound effect corresponding to the control command (See at least Fig. 11 in Bethurum: Bethurum discloses that at block 1101, the method 1100 starts by determining a speed of the electric vehicle [See at least Bethurum, 0055]. Bethurum further discloses that, at block 1103, the method 1100 continues to receive, from a memory (e.g., the sound memory discussed herein), an audio signal segment corresponding to the determined speed of the vehicle generated from a plurality of sound frequency characteristics corresponding to the determined speed of the electric vehicle [See at least Bethurum, 0055]. Bethurum further discloses that, at block 1105, the method 1100 then plays the audio signal segment corresponding to the received sound frequency characteristics by a speaker of the electric vehicle [See at least Bethurum, 0055]), and
a host computer coupled to the storage module, the motor control module, and the speaker device (See at least Fig. 1 in Bethurum: Bethurum discloses that processor 101 is coupled to memory 103, electric motor 105 and speaker 117 and can control other components in the system 100 [See at least Bethurum, 0023-0024]).
However, Bethurum does not explicitly teach the system further comprising a control panel coupled to the storage module, the control panel configured to select any one of the at least one simulation setting, and to output the control command, wherein the host computer is coupled to the control panel and configured to receive the control command for controlling the speaker device.
However, Kim does teach a system for detecting wheel speed of an electric vehicle and generating a sound accordingly further comprising a control panel coupled to the storage module, the control panel configured to select any one of the at least one simulation setting, and to output the control command (See at least Fig. 7 in Kim: Kim teaches that as the interface 11, any mechanical device or touch screen provided in the electric vehicle may be used enabling a driver in an electric vehicle to manipulate ON and OFF of the function of generating the virtual effect [See at least Kim, 0106]. Kim further teaches that the interface 11 may be connected to the first controller 20 so that when the driver inputs ON or OFF manipulation through the interface 11, an on signal or an off signal from the interface 11 is input to the first controller 20 so that the first controller 20 is made to recognize the ON or OFF manipulation state, input from the driver, of the function of generating the virtual effect, which may specifically refer to the virtual sound [See at least Kim, 0108]), wherein the host computer is coupled to the control panel (See at least Fig. 7 in Kim: Kim teaches that the interface 11 may be connected to the first controller 20 so that when the driver inputs ON or OFF manipulation through the interface 11, an on signal or an off signal from the interface 11 is input to the first controller 20 so that the first controller 20 is made to recognize the ON or OFF manipulation state, input from the driver, of the function of generating the virtual effect, which may specifically refer to the virtual sound [See at least Kim, 0108]) and configured to receive the control command for controlling the speaker device (Kim teaches that the first controller 20 is made to recognize the ON or OFF manipulation state, input from the driver, of the function of generating the virtual effect [See at least Kim, 0107]. Kim further teaches that the function of generating the virtual effect during driving of the electric vehicle, specifically, the function of outputting the virtual sound by using the sound device including the sound generator 51, the amplifier 52, and the speaker 53, may be performed only when the driver inputs ON through the interface 11 [See at least Kim, 0108]). Both Kim and Bethurum teach methods for generating virtual sounds in response to operation of vehicles. However, only Kim explicitly teaches where the sounds may be toggled on or off using a control panel.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle sound simulation system of Bethurum to also be able to toggled on or off using a control panel, as in Kim. Doing so conveniently improves controllability of the system by users of the electric vehicle.
However, Bethurum in view of Kim does not explicitly teach the system wherein the host computer is configured to receive the control command from a control panel for controlling the motor control module.
However, Kwon does teach a system for setting a mode of a vehicle wherein the host computer is configured to receive the control command from a control panel for controlling the motor control module (See at least Fig. 5 in Kwon: Kwon teaches that when the adjustment bar 515 of the item for acceleration 511 is adjusted to any one of the three items of ‘ECO’, ‘Normal’, or ‘Sport’, a tuning device 180 of FIG. 2 may tune an acceleration characteristic of a custom mode to an acceleration characteristic of any one of an eco-mode, a normal mode, or a sport mode [See at least Kwon, 0049]. Also see at least Fig. 9 in Kwon: Kwon teaches that the driver may adjust the adjustment bar 915 that corresponds to the item for EV 911 to any one of stages 1 to 5, where stage 1 of the CD mode may be a stage for turning on the engine at the maximum output or more of the motor and meeting a driver request output and stage 5 of the CD mode may be a stage for maximally maintaining the maximum output of the motor although any driver request is output without a specific condition (e.g., a kick-down switch on) and preventing the engine from being turned on [See at least Kwon, 0058-0059]. Also see at least Fig. 2 in Kwon: Kwon teaches that the controller 110 may be configured to process a signal transmitted between the components of the driving mode control apparatus 100 and operate each component [See at least Kwon, 0034]. It will therefore be appreciated that the commands from the interface to the controller may be utilized to control the acceleration profile of the vehicle when the vehicle operates in a fully EV mode). Both Kwon and Bethurum in view of Kim teach methods of sending commands via user interfaces for controlling electric vehicle operations relating to electric vehicle speed and acceleration. However, only Kwon explicitly teaches where the commands sent via the user interface may further include modifications to the acceleration characteristic of the electric vehicle, including switching the acceleration characteristic of the electric vehicle between eco, normal, and sport modes.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the electric vehicle system of Bethurum in view of Kim so that the interface also controls the acceleration characteristic realized by the motor of the electric vehicle, as in Kwon. Doing so improves convenience for vehicle users by providing them with additional control over preferred modes of operation of the electric vehicle.

Regarding claim 2, Bethurum in view of Kim in further view of Kwon teaches The vehicle output simulation system as claimed in claim 1, further comprising: 
an acceleration control unit coupled to the host computer for outputting a driving command (See at least Fig. 7 in Kim: Kim teaches that the driving information detector 12 may include an accelerator pedal detector configured to detect accelerator pedal input information (the accelerator pedal input value) depending on the driver's manipulation of the accelerator pedal [See at least Kim, 0110]. Kim further teaches that the accelerator pedal detector may be a common accelerator position sensor (APS) that is placed at the accelerator pedal and outputs an electrical signal according to the state of the accelerator pedal manipulated by the driver [See at least Kim, 0111]), 
wherein the motor control module is configured to control at least one of the motor and the power supply according to the driving command (See at least Fig. 7 in Kim: Kim teaches that the first controller 20 determines and generates a torque command based on the vehicle driving information [See at least Kim, 0113]) and the acceleration curve characteristic datum corresponding to the control command (See at least Fig. 5 in Kwon: Kwon teaches that when the adjustment bar 515 of the item for acceleration 511 is adjusted to any one of the three items of ‘ECO’, ‘Normal’, or ‘Sport’, a tuning device 180 of FIG. 2 may tune an acceleration characteristic of a custom mode to an acceleration characteristic of any one of an eco-mode, a normal mode, or a sport mode [See at least Kwon, 0049]. Also see at least Fig. 9 in Kwon: Kwon teaches that the driver may adjust the adjustment bar 915 that corresponds to the item for EV 911 to any one of stages 1 to 5, where stage 1 of the CD mode may be a stage for turning on the engine at the maximum output or more of the motor and meeting a driver request output and stage 5 of the CD mode may be a stage for maximally maintaining the maximum output of the motor although any driver request is output without a specific condition (e.g., a kick-down switch on) and preventing the engine from being turned on [See at least Kwon, 0058-0059]).

Regarding claim 3, Bethurum in view of Kim in further view of Kwon teaches The vehicle output simulation system as claimed in claim 2, wherein the host computer is configured to simultaneously control the motor control module (See at least Fig. 5 in Kwon: Kwon teaches that when the adjustment bar 515 of the item for acceleration 511 is adjusted to any one of the three items of ‘ECO’, ‘Normal’, or ‘Sport’, a tuning device 180 of FIG. 2 may tune an acceleration characteristic of a custom mode to an acceleration characteristic of any one of an eco-mode, a normal mode, or a sport mode [See at least Kwon, 0049]. Also see at least Fig. 9 in Kwon: Kwon teaches that the driver may adjust the adjustment bar 915 that corresponds to the item for EV 911 to any one of stages 1 to 5, where stage 1 of the CD mode may be a stage for turning on the engine at the maximum output or more of the motor and meeting a driver request output and stage 5 of the CD mode may be a stage for maximally maintaining the maximum output of the motor although any driver request is output without a specific condition (e.g., a kick-down switch on) and preventing the engine from being turned on [See at least Kwon, 0058-0059]. Also see at least Fig. 2 in Kwon: Kwon teaches that the controller 110 may be configured to process a signal transmitted between the components of the driving mode control apparatus 100 and operate each component [See at least Kwon, 0034]. It will therefore be appreciated that the commands from the interface to the controller may be utilized to control the acceleration profile of the vehicle when the vehicle operates in a fully EV mode) and the speaker device according to the acceleration curve characteristic datum and the sound effect that are matched (See at least Fig. 11 in Bethurum: Bethurum discloses that at block 1101, the method 1100 starts by determining a speed of the electric vehicle [See at least Bethurum, 0055]. Bethurum further discloses that, at block 1103, the method 1100 continues to receive, from a memory (e.g., the sound memory discussed herein), an audio signal segment corresponding to the determined speed of the vehicle generated from a plurality of sound frequency characteristics corresponding to the determined speed of the electric vehicle [See at least Bethurum, 0055]. Bethurum further discloses that, at block 1105, the method 1100 then plays the audio signal segment corresponding to the received sound frequency characteristics by a speaker of the electric vehicle [See at least Bethurum, 0055]. It will therefore be appreciated that the sound is produced simultaneously to the operation of the electric motor of the vehicle), 
when the acceleration curve characteristic datum represents high rotation speed or high torque, the host computer is configured to control the speaker device to generate the sound effect with large volume, when the acceleration curve characteristic datum represents low rotation speed or low torque, the host computer is configured to control the speaker device to generate the sound effect with small volume (See at least Fig. 5 in Bethurum: Bethurum discloses that the synthesized waveform can be adjusted by “fading-in” based on a parabolic function in a first speed range from 0 to 14 KPH and a flat response from about 14.5-23.5 KPH to mimic how the sound of the vehicle increases with increasing speed [See at least Bethurum, 0043]), 
each simulation setting further comprises a resistance setting (See at least Fig. 8 in Kim: Kim teaches that the amount of vibration of a seat may be determined to a value linearly proportional to the accelerator pedal input value and the powertrain speed, wherein the greater the accelerator pedal input value and the powertrain speed, the greater the amount of vibration [See at least Kim, 0123]. Kim further teaches that the controller generates and outputs the virtual effect producing signal for producing vibration matched to the determined amount of vibration so that operation of the vibration actuators is controlled according to the virtual effect producing signal [See at least Kim, 0123]. Because the vibration increases as the pedal is depressed and the vehicle speed increases, and because applicant does not further narrow the definition of the “resistance setting” in the claim, the amount of vibration may broadly be regarded as a “resistance setting”), and the host computer is configured to set a resistance of the acceleration control unit according to the resistance setting (See at least Fig. 8 in Kim: Kim teaches that the amount of vibration of a seat may be determined to a value linearly proportional to the accelerator pedal input value and the powertrain speed, wherein the greater the accelerator pedal input value and the powertrain speed, the greater the amount of vibration [See at least Kim, 0123]) corresponding to the control command. (See at least Fig. 7 in Kim: Kim teaches that the interface 11 is provided such that the driver is able to input either ON or OFF of a function of generating the virtual effect, wherein the function includes a function of outputting the virtual sound and a function of producing the virtual vibration [See at least Kim, 0105]. It will therefore be appreciated that the signal generated by the interface controls (i.e., turns ON or OFF) both the virtual sound and the vibration).

Regarding claim 5, Bethurum in further view of Kim in further view of Kwon in further view of Camhi teaches The vehicle output simulation system as claimed in claim 4, wherein the control panel is configured to select a factory setting menu (See at least Fig. 5 in Kwon: Kwon teaches that when the adjustment bar 515 of the item for acceleration 511 is adjusted to any one of the three items of ‘ECO’, ‘Normal’, or ‘Sport’, a tuning device 180 of FIG. 2 may tune an acceleration characteristic of a custom mode to an acceleration characteristic of any one of an eco-mode, a normal mode, or a sport mode [See at least Kwon, 0049]) and a supercar simulation menu (See at least Fig. 7 in Kim: Kim teaches that as the interface 11, any mechanical device or touch screen provided in the electric vehicle may be used enabling a driver in an electric vehicle to manipulate ON and OFF of the function of generating the virtual effect, which includes a sound [See at least Kim, 0106]. Furthermore, Bethurum discloses that the sound system adjusts the sound of the electric motor to make it sound like a supercar when the user operates the electric motor [See at least Bethurum, 0008]), 
wherein the factory setting menu is configured to select at least one of the automatic driving setting, the performance mode setting, the energy saving mode setting, and the default mode setting (See at least Fig. 5 in Kwon: Kwon teaches that when the adjustment bar 515 of the item for acceleration 511 is adjusted to any one of the three items of ‘ECO’, ‘Normal’, or ‘Sport’, a tuning device 180 of FIG. 2 may tune an acceleration characteristic of a custom mode to an acceleration characteristic of any one of an eco-mode, a normal mode, or a sport mode [See at least Kwon, 0049]), and the supercar simulation menu comprises the at least one simulation setting (See at least Fig. 7 in Kim: Kim teaches that as the interface 11, any mechanical device or touch screen provided in the electric vehicle may be used enabling a driver in an electric vehicle to manipulate ON and OFF of the function of generating the virtual effect, which includes a sound [See at least Kim, 0106]. Furthermore, Bethurum discloses that the sound system adjusts the sound of the electric motor to make it sound like a supercar when the user operates the electric motor [See at least Bethurum, 0008]).

Regarding claim 6, Bethurum in view of Kim in further view of Kwon teaches The vehicle output simulation system as claimed in claim 1, wherein the motor control module comprises: 
a speed controller coupled to the host computer and the motor, and the speed controller configured to control a rotation speed of the motor (See at least Fig. 7 in Kim: Kim teaches that the second controller 30 may be a controller that receives the torque command transmitted from the first controller 20 and controls operation of the driving device 41 [See at least Kim, 0115]. Kim further teaches that the second controller 30 may be a known motor control unit (MCU) that drives the motor 41 through an inverter in a common electric vehicle and controls the driving of the motor 41 [See at least Kim, 0115]. Examiner interprets second controller 30 to be applicant’s speed controller), 
a transmission gear controller coupled to the host computer (Kim teaches that a gear position is selected when the driver shifts gears with a shift controller, such as a shift lever [See at least Kim, 0099]. Kim further teaches that controller 20 may detect the gear position [See at least Kim, 0113]), and the transmission gear controller configured to control a gear position of the electric vehicle (Kim teaches that a gear position is selected when the driver shifts gears with a shift controller, such as a shift lever [See at least Kim, 0099]), and 
a power controller coupled to the host computer and the power supply, and the power controller configured to control the power supply See at least Fig. 7 in Kim: Kim teaches that the second controller 30 may be a controller that receives the torque command transmitted from the first controller 20 and controls operation of the driving device 41 [See at least Kim, 0115]. Kim further teaches that the second controller 30 may be a known motor control unit (MCU) that drives the motor 41 through an inverter in a common electric vehicle and controls the driving of the motor 41 [See at least Kim, 0115]. Kim further teaches that anyone of ordinary skill in the art will appreciate that the inverter obtains power from a battery [See at least Kim, 0003]. The inverter may therefore be regarded as applicant’s “power controller”).

Regarding claim 7, applicant recites The vehicle output simulation system as claimed in claim 1, wherein the electric vehicle further comprises a gearbox (See at least Fig. 7 in Kim: Kim teaches that the torque that the motor, which is the driving device 41, outputs is reduced by a reducer 42 and the resulting torque is transmitted to the driving wheel 43 [See at least Kim, 0116]. Kim further teaches that the reducer, using a fixed gear ratio, is placed between the motor and the driving wheel [See at least Kim, 0005]. This plurality of gears, enclosed in a vehicle such as that of Fig. 1 in Kwon, may broadly be regarded as a “gearbox”), 
wherein the motor control module is configured to control at least one of the motor, the gearbox, and the power supply according to the acceleration curve characteristic datum corresponding to the control command (Bethurum discloses that the vehicle may accelerate [See at least Bethurum, 0056]. Bethurum further discloses that the user operates the electric motor and requests the electric motor to increase its power output, in response to which operation the sounds are produced [See at least Bethurum, 0008-0009]. Bethurum further discloses that sounds produced correspond to specific speeds [See at least Bethurum, 0006]. It will therefore be appreciated that the user utilizes an interface to increase the speed of the motor and operate the vehicle, which may be regarded as a control command and which increases the speed to match at least one speed data point from the acceleration curve.
To provide even greater specificity as to the architecture, see at least Fig. 7 in Kim: Kim teaches that the first controller 20 generates and outputs a torque command based on the vehicle driving information (i.e., an accelerator pedal input), second controller 30 controls operation of a driving device 41 according to the torque command output from the first controller 20, wherein the first controller 20 and the second controller 30 are controllers that are involved in a control process for producing the virtual sound and the virtual vibration in the electric vehicle and in a process of controlling driving of the electric vehicle [See at least Kim, 0102]. Kim further teaches that the first controller 20 determines characteristics of a virtual effect based on the vehicle driving information or of the vehicle driving information and virtual variable information, and generates and outputs a virtual effect producing signal according to the determined characteristics of the virtual effect [See at least Kim, 0113]).

Regarding claim 8, Bethurum in view of Kim in further view of Kwon teaches The vehicle output simulation system as claimed in claim 1, wherein the acceleration curve characteristic datum comprises a rotation speed (See at least Fig. 11 in Bethurum: Bethurum discloses that, at block 1103, the sound frequency characteristics received from a memory can include a plurality of segments, and each of the segments can include an amplitude of a number of frequency characteristics in a sound produced by the electric motor versus speed of the electric motor [See at least Bethurum, 0055]), 
wherein the rotation speed is configured to simulate an output of a supercar (See at least Fig. 11 in Bethurum: Bethurum discloses that, at block 1105, the method 1100 then plays the audio signal segment corresponding to the received sound frequency characteristics by a speaker of the electric vehicle [See at least Bethurum, 0055]. Bethurum further discloses that the claimed technology can adjust the sound of the electric motor to make it sound like a supercar [See at least Bethurum, 0008]).

Regarding claim 9, Bethurum in view of Kim in further view of Kwon teaches The vehicle output simulation system as claimed in claim 1, wherein the acceleration curve characteristic datum comprises a torque (Kim teaches that the characteristics of the virtual effect may include the amount of vibration and the volume of the virtual sound according to the motor torque command as the vehicle driving information [See at least Kim, 0017, 0060, 0091 and 0119-0120]), wherein the torque is configured to simulate an output of a supercar (Bethurum further discloses that the claimed technology can adjust the sound of the electric motor to make it sound like a supercar [See at least Bethurum, 0008]).

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bethurum et al. (US 20210232358 A1) in view of Kim et al. (US 20220198890 A1) in further view of Kwon et al. (US 20190118830 A1) in further view of Camhi et al. (US 20200017124 A1), hereinafter referred to as Camhi.
Regarding claim 4, Bethurum in view of Kim in further view of Kwon teaches The vehicle output simulation system as claimed in claim 1, wherein the storage module is configured to further store a performance mode setting (See at least Fig. 5 in Kwon: Kwon teaches that when the drivers adjusts bar 515 of the item for acceleration 511 to ‘Sport’, a tuning device 180 of FIG. 2 may tune an acceleration characteristic of a custom mode to an acceleration characteristic of a sport mode [See at least Kwon, 0049]), an energy saving mode setting (See at least Fig. 5 in Kwon: Kwon teaches that when the drivers adjusts bar 515 of the item for acceleration 511 to ‘ECO’, a tuning device 180 of FIG. 2 may tune an acceleration characteristic of a custom mode to an acceleration characteristic of an eco-mode [See at least Kwon, 0049]), and a default mode setting (See at least Fig. 3 in Kwon: Kwon teaches that when converting a control mode into the custom mode 341, the mode converter 160 may be configured to set an initial value for acceleration, shift quality, EV, and regenerative braking based on a predetermined default value [See at least Kwon, 0045]), wherein the control panel is configured to select any one of the performance mode setting, the energy saving mode setting (See at least Fig. 5 in Kwon: Kwon teaches that when the adjustment bar 515 of the item for acceleration 511 is adjusted to any one of the three items of ‘ECO’, ‘Normal’, or ‘Sport’, a tuning device 180 of FIG. 2 may tune an acceleration characteristic of a custom mode to an acceleration characteristic of any one of an eco-mode, a normal mode, or a sport mode [See at least Kwon, 0049]), the default mode setting (See at least Fig. 3 in Kwon: Kwon teaches that when converting a control mode into the custom mode 341, the mode converter 160 may be configured to set an initial value for acceleration, shift quality, EV, and regenerative braking based on a predetermined default value [See at least Kwon, 0045]), and the at least one simulation setting (See at least Fig. 7 in Kim: Kim teaches that as the interface 11, any mechanical device or touch screen provided in the electric vehicle may be used enabling a driver in an electric vehicle to manipulate ON and OFF of the function of generating the virtual effect [See at least Kim, 0106]), and the control panel is configured to output the control command (See at least Fig. 5 in Kwon: Kwon teaches that when the adjustment bar 515 of the item for acceleration 511 is adjusted to any one of the three items of ‘ECO’, ‘Normal’, or ‘Sport’, a tuning device 180 of FIG. 2 may tune an acceleration characteristic of a custom mode to an acceleration characteristic of any one of an eco-mode, a normal mode, or a sport mode [See at least Kwon, 0049]. Also see at least Fig. 7 in Kim: Kim teaches that the interface 11 may be connected to the first controller 20 so that when the driver inputs ON or OFF manipulation through the interface 11, an on signal or an off signal from the interface 11 is input to the first controller 20 so that the first controller 20 is made to recognize the ON or OFF manipulation state, input from the driver, of the function of generating the virtual effect, which may specifically refer to the virtual sound [See at least Kim, 0108]).
However, Bethurum in view of Kim in further view of Kwon does not explicitly teach the system wherein the storage module is further configured to store an automatic driving setting and wherein the control panel is configured to select the automatic driving setting.
However, Camhi does explicitly teach an electric vehicle system wherein a storage module is further configured to store an automatic driving setting and wherein a control panel is configured to select the automatic driving setting (See at least Fig. 2 in Camhi: Camhi teaches that the vehicle control unit 210 can switch between the autonomous mode and the manual mode in response to a user input by the occupant 120 [See at least Camhi, 0044]. Camhi further teaches that, for example, the driver of the electric vehicle 105 can initiate the autonomous mode by pressing a command displayed on a center stack [See at least Camhi, 0044]). Both Camhi and Bethurum in view of Kim in further view of Kwon teach interfaces for electric vehicles. However, only Camhi explicitly teaches where the interface may further include a displayed command which a driver can press to activate an autonomous mode of the electric vehicle.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the control structure of the electric vehicle of Bethurum in view of Kim in further view of Kwon to also accommodate autonomous driving which is activated via a user interface on the vehicle panel, as in Camhi. Anyone of ordinary skill in the art will appreciate that autonomous driving improves vehicle safety, and that allowing a user to activate it helps control it.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bethurum et al. (US 20210232358 A1) in view of Kim et al. (US 20220198890 A1) in further view of Kwon et al. (US 20190118830 A1) in further view of Morita (US 20170282904 A1), hereinafter referred to as Morita.
Regarding claim 10, Bethurum in view of Kim in further view of Kwon teaches The vehicle output simulation system as claimed in claim 1, wherein the acceleration curve characteristic datum is configured to simulate an output of a supercar (See at least Fig. 11 in Bethurum: Bethurum discloses that, at block 1105, the method 1100 then plays the audio signal segment corresponding to the received sound frequency characteristics by a speaker of the electric vehicle [See at least Bethurum, 0055]. Bethurum further discloses that the claimed technology can adjust the sound of the electric motor to make it sound like a supercar [See at least Bethurum, 0008]).
However, Bethurum does not explicitly disclose the system wherein the acceleration curve characteristic datum comprises a horsepower which is configured to simulate an output of a supercar.
However, Morita does teach a system for storing an acceleration curve characteristic in a vehicle controller wherein the acceleration curve characteristic datum comprises a horsepower (See at least Fig. 3 in Morita: Morita teaches that the hybrid vehicle system 1 according to the implementation selects the single motor EV traveling mode in the case where horse power (vehicle speed V×requested driving force Tr_tgt) necessary for vehicle traveling is small [See at least Morita, 0059]. Morita further teaches that as the necessary horsepower increases, the traveling mode is sequentially switched to the twin motor EV traveling mode, and the hybrid traveling mode [See at least Morita, 0059]. Morita further teaches that the map in FIG. 3 is a mere example, and that tegions in which the respective traveling modes may be selected in the map may be set appropriately [See at least Morita, 0059]. Also see at least Fig. 1 in Morita: Morita further teaches that the transmission ECU 300 receives a control command from the hybrid ECU 100 to switch the traveling mode [See at least Morita, 0056]. It will therefore be appreciated that in order to perform the switch at the correct instant, one of the ECUs must perform the horsepower calculation, which may be regarded as an instantaneous part of an acceleration curve datum) which is configured to simulate an output of a supercar (See at least Fig. 3 in Morita: Morita teaches that the hybrid vehicle system 1 according to the implementation selects the single motor EV traveling mode in the case where horse power (vehicle speed V×requested driving force Tr_tgt) necessary for vehicle traveling is small [See at least Morita, 0059]. Morita further teaches that as the necessary horsepower increases, the traveling mode is sequentially switched to the twin motor EV traveling mode, and the hybrid traveling mode [See at least Morita, 0059]. As applicant does not further narrow the definition or behavior of the claimed “supercar”, it will be appreciated by anyone of ordinary skill in the art that a supercar (i.e., a sports car) can also output a horsepower, so Morita does simulate a behavior of a supercar. Furthermore, in combination with [Bethurum, 0008], which produces supercar sounds in response to wheels turning during generation of a horsepower, it will be appreciated that the vehicle would also simulate sounds of a supercar). Both Morita and Bethurum in view of Kim in further view of Kwon teach methods for generating and storing acceleration characteristic data of an electric vehicle and switching between different modes of a hybrid vehicle (i.e., fully electric and hybrid traveling modes). However, only Morita explicitly teaches where the data stored may include an instantaneous horsepower value based on requested driving force values and actual vehicle speed values which is used in to determine when to switch between single motor, twin motor, and hybrid modes.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle controller of Bethurum in view of Kim in further view of Kwon to also calculate instantaneous horsepower for various points on an acceleration curve, to also include a second motor, and to also switch between single motor, twin motor, and hybrid traveling modes based on the horsepower values, as in Morita. Doing so improves efficiency of the electric vehicle by automatically switching seamlessly between modes based on the horsepower requested at any given vehicle speed, rather than requiring the user to make manual changes.
Examiner would also like to note that, in such a combination, since the original Bethurum reference generates supercar noises depending on vehicle speed (See at least [Bethurum, 0008]), the combined invention would still do so since whether or not horsepower is numerically calculated has no effect on the production of this sound.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.T.A./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668